Citation Nr: 1215213	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  06-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for back disability. 

3.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee degenerative joint disease (DJD). 

4.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee degenerative joint disease (DJD). 

5.  Entitlement to a rating in excess of 10 percent for service-connected left knee instability status post medial meniscectomy and lateral retinacular release. 

6.  Entitlement to a rating in excess of 10 percent for service-connected right knee patellar subluxation and instability. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to March 1974. 

Regarding the Veteran's service connection claim for back disability, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Regarding the Veteran's service connection claim for hearing loss, and regarding the Veteran's increased rating claims for his knees, these matters come before the Board from an August 2007 rating decision by an RO of the VA.  This matter was remanded in December 2010 for further development.  

In the August 2007 rating decision, the RO granted service connection for DJD right knee and DJD left knee, and assigned separate 10 percent disability ratings, effective September 6, 2006.  The Veteran appealed the initial disability rating assigned.  In February 2008, the Decision Review Officer (DRO) assigned a separate 10 percent rating for left knee instability status post medial meniscectomy and lateral retinacular release, effective September 6, 2006; a 100 percent rating, effective May 22, 2007 based on surgical or other treatment necessitating convalescence; and assigned a 10 percent rating, effective July 1, 2007.  The DRO also assigned a separate 10 percent rating specifically for right knee patellar subluxation and instability, effective July 1, 2007.  Excluding the 100 percent rating assigned for left knee disability from May 22, 2007 thru June 30, 2007, the issue remains in appellate status, as the maximum schedular rating has not been assigned. AB v. Brown, 6 Vet. App. 35 (1993).  The Board finds that the separate ratings assigned by the RO are also in appellate status as they stem from the original service-connected right and left knee disabilities which were appealed. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Although the Veteran did report in a December 2007 VA examination that he was unemployed, the Veteran did not report that he is unemployed due to his service-connected disabilities.  Overall, the Veteran has not expressly raised a TDIU claim, and the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU. 

The issues of entitlement to service connection for bilateral hearing loss and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee degenerative joint disease (DJD) is manifested by pain and range of motion from 0 to no less than 100 degrees.

2.  The Veteran's service-connected right knee degenerative joint disease (DJD) is manifested by pain and range of motion from 0 to no less than 100 degrees. 

3.  From September 6, 2006 to May 22, 2007, the Veteran's service-connected left knee instability status post medial meniscectomy and lateral retinacular release was slight.

4.  From July 1, 2007, the Veteran's service-connected left knee instability status post medial meniscectomy and lateral retinacular release has been slight.  

5.  The Veteran's service-connected right knee patellar subluxation and instability is slight.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee degenerative joint disease (DJD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5260-5010 (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee degenerative joint disease (DJD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5260-5010 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee instability status post medial meniscectomy and lateral retinacular release, from September 6, 2006 to 
May 22, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5299-5257 (2011).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee instability status post medial meniscectomy and lateral retinacular release, from July 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5299-5257 (2007).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee patellar subluxation and instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5299-5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in November 2006.  The RO provided the appellant with additional notice in July 2008, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.                                                         
                
While the July 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in June 2009 and December 2011 supplemental statements of the case, following the provision of notice in July 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

  
Duty to Assist

VA has obtained private and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in February 2007 and December 2007.  The Board notes that an April 2006 VA treatment record shows that the Veteran is in receipt of Social Security Administration (SSA) benefits.  However, it appears to the Board that the Veteran was receiving SSA benefits for psychological disorders as it was mentioned during his mental health evaluation in April 2006; and the role of SSA representatives was discussed at a July 2006 mental health group therapy session.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The two increased rating issues in this case involve the knees.  The Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

As noted above, under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71, Diagnostic Code 5257. 
  
Turning to other Diagnostic Codes applicable to knee disabilities, the Board notes that a 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Under Diagnostic Code 5258, a 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5260 provides that a rating of 10 percent is warranted for flexion limited to 45 degrees; and a rating of 20 percent rating is warranted for flexion limited to 30 degrees.  A 10 percent disability rating is allowed under Diagnostic Code 5261 when extension is limited to 10 degrees; and a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees.  A 10 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent disability rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability.  There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 and 5263.  

Additionally, the Board notes that Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  


Factual Background

A September 2005 treatment record from Metroplex Orthopedics, P.A. (Metroplex) shows crepitation on active and passive range of motion of the left knee.  Negative anterior draw sign and negative Lachman's sign were noted.  There was +2 effusion in the left knee area.  The impression was left knee posttraumatic arthropathy (secondary arthritis); and left knee traumatic patellar chondromalacia. 

An October 2005 treatment record from Metroplex shows negative anterior drawer sign and negative Lachman's sign; +1 effusion of the left knee region and no ligamentous instability on valgus or varus stress.

Another October 2005 treatment record from Metroplex shows that the Veteran had some popping, clicking and giving way episodes with the left knee. 

A June 2006 VA treatment record shows that upon physical examination, the Veteran had stable knees, no effusion and crepitus in the left knee with extension.  

Another June 2006 VA treatment record shows that when compared to June 2006 x-rays there was no comparison.  It was noted that there was mild bicompartmental DJD in the right knee.  There was otherwise unremarkable exam with no knee effusion or loose bodies.  As for the left knee, when compared to October 2001 x-rays, there was no change mild to moderate bicompartmental DJD with narrowing and articular lipping.  There was also no evidence of loose bodies or knee effusion.
 
A December 2006 VA treatment record shows that active range of motion of the left knee was from 0 to 110 degrees.  It was noted that he had a negative anterior drawer and was stable to varus and valgus stress.  It was additionally noted that there was no sign of effusion.  The assessment was moderate degenerative joint disease of the left knee without indication for any surgical intervention at the time.

A February 2007 VA examination shows that there was periodic swelling in the left knee.  He received injections from a private physician and used no brace or assistive device.  He reported no increase limitations with flare-ups.  He just had steady pain that increased with repetitive motion.  It was noted that there was no lack of endurance or fatigability.  As for the right knee, he experienced daily pain.  He reported that the left knee is worse than the right knee.  There was no swelling or locking in the right knee.  He had no injections or surgery and he used no assistive device or brace.  There were no increased limitations with flare-ups of the right knee.  It was noted that repetitive motion increased the pain.  There was no incoordination, lack of endurance and no fatigability.

Upon physical examination, the VA examiner found that range of motion was from 0 to 100 degrees bilaterally.  With repetition, there was no change in range of motion, fatigue, coordination, endurance or pain.  Lachman's and McMurray's were negative bilaterally.  Regarding the left knee, the VA examiner stated that the Veteran appeared to have an effusion.  The VA examiner diagnosed DJD bilaterally; and chronic pain bilaterally secondary to degenerative arthritis of the right and left knee.
  
A May 2007 treatment record from Metroplex shows that the Veteran still had pain, swelling, tenderness, locking, popping, etc. in his left knee.  The VA examiner diagnosed meniscus tear within the left knee with additional chondromalacia.

A September 2007 treatment Metroplex record shows that the Veteran complained of difficulty climbing and descending stairs, bending and stooping with swelling, pain, locking and difficulty with ambulation to the left knee area with swelling.  

A July 2007 occupational therapy re-evaluation from Metroplex shows that range of motion of the left knee was as follows: 120 degrees flexion and 0 degrees extension.  Tresha L. Hester, M.Ed., OTR, who had seen the Veteran that day, diagnosed left knee posttraumatic arthropathy, left knee torn meniscus, left knee traumatic patellar chondromalacia, Grade IV tear of anterior lateral meniscus and Stage II chondromalacia of the patella.

An August 16, 2007 Irving Orthopedics & Sports Medicine treatment record shows that the Veteran complained of right knee pain and instability.  He shared that his knee gave way approximately one to two times per week, sometimes causing him to fall to the ground.  

Upon physical examination, it was observed that range of motion was from 0 to 135 degrees.  The Veteran was negative for instability.  Lachman's test, and anterior and posterior drawer tests were negative.  There was no effusion.  Mark A. Kazewych, M.D. diagnosed right knee patellar subluxation and instability, and equivocal medial meniscus tear.

A September 2007 occupational therapy re-evaluation provides that the Veteran had made good improvement with range of motion, strength and functional ability with his therapy.  The Veteran continued to rate his pain a 4 on a scale of 0 to 10, with 10 being the most severe.  The Veteran reported aggravation with sustained standing, walking, etc.  The Veteran could kneel for a few seconds with a lot of pain, could partially squat, and performed minimal amounts of climbing.  He had difficulty carrying and lifting materials from the ground.  Range of motion was as follows: flexion to 123 degrees and extension to 0 degrees.  Jared Barker, L.O.T., who had treated the Veteran that day, diagnosed left knee posttraumatic arthropathy, left knee torn meniscus, left knee traumatic patellar chondromalacia, Grade IV tear of anterior lateral meniscus and Stage III chondromalacia of the patella.

When the Veteran was afforded a VA examination in December 2007, the Veteran reported mechanical knee pain symptoms which he rated a 7 on a scale from 0 to 10 with 10 being the most severe.  He reported flare-ups with mechanical knee pain symptoms of 10 in intensity once or twice per week, which lasted for several minutes.  He also stated that he experienced frequent bilateral knee effusion and occasional bilateral knee instability symptoms.  He stated that he used canes in the past but had a tendency to lose them.  He had been issued knee braces in the past, but he tended to wear them out rather quickly.  Upon physical examination, range of motion was as follows: for the left knee, extension was to 0 degrees both pre and post repetitive motion, and flexion was to 114 degrees pre repetitive motion and 128 degrees post repetitive motion.  For the right knee, extension was to 0 degrees both pre and post repetitive motion, and flexion was to 140 degrees both pre and post repetitive motion.  The Veteran complained of pain on the extremes of knee flexion bilaterally.  The VA examiner found that there was no apparent weakness, fatigability or loss of coordination during or following three repetitions of range of motion.

A June 2008 VA treatment record shows no effusion and minimal crepitus bilaterally.

An August 2008 VA magnetic resonance imaging (MRI) report regarding the left knee reveals that only small knee joint effusion was seen.  The impression was advanced tricompartmental osteoarthritis with most severe involvement of anterior and medial compartment of the knee; degeneration and tear involving the posterior horn and body of the medial meniscus as well as vertical tear of the interval horn of the lateral meniscus; and knee ligaments intact.

An August 2008 VA MRI report of the right knee reveals patella alta with mild medical tilt of the patella without subluxation.  The medial facet was noted as short. Also revealed were trace joint effusion; Focal grade II chondromalacia medial femoral condyle in the lateral aspect; and elongated posterior horn of the medial meniscus without meniscal tears.

A November 2008 VA x-ray report showed severe degenerative changes in the patellofemoral joints bilaterally.  The report provided that medial joint space was narrowed on the left side and lateral joint space was narrowed on the right side.  There was no joint effusion.

A January 2009 VA treatment record shows crepitus with range of motion.  Range of motion was full with 0 to greater than 125 degrees.  It was observed that the Veteran had no instability to ligamentous examination.  The assessment was bilateral knee degenerative joint disease. 

An August 2009 VA radiology report shows minimal posterior patellar osteophytes within the right knee.  It was observed that the medial and lateral joint compartments appeared intact.  As for the left knee, there was minimal tricompartmental DJD.  It was noted that there was slight narrowing of both the medial and lateral joint compartments.

An October 2009 VA treatment record shows there is no appreciable effusion in the left knee.  Range of motion was from 0 to 125 degrees.  It was noted that liagmentous examination was difficult to assess due to the Veteran's inability to relax, but that the Veteran felt like he was a little bit loose on Lachman's testing.

An October 2009 VA Kinesiotherapy Consultation treatment record shows that there was mild instability in the left knee.  Range of motion was from 0 to 120 bilaterally.

When the Veteran was seen at the VA in June 2010 and July 2010, he reported that his knee gave out on the day of his visits.

July 2010 and September 2010 VA treatment records show that the Veteran reported that his knees would lock up.

Various VA treatment records from December 2009 to January 2011 show that the Veteran complained of weakness in his knees that caused him to fall frequently due to problems in his left knee.  He also complained of pain in the right knee with occasional giveaway.

I.  DJD

The Board acknowledges that the Veteran has DJD and that his disability can be rated higher based on limitation of motion under Diagnostic Codes 5260 and 5261.  However, even considering additional functional loss due to pain, there is no evidence that flexion is limited to 30 degrees or extension is limited to 15 degrees so as to warrant assignment of a higher rating under Diagnostic Codes 5260 or 5261.  Here, flexion was no less than 100 degrees bilaterally.  

The Board notes that there is no malunion of the tibia or fibula with moderate knee or ankle disability to warrant a 20 percent rating under Diagnostic Code 5262.

The Board also notes that Diagnostic Codes 5259 and 5263 do not provide for disability ratings in excess of 10 percent.  Therefore, they are not applicable to this analysis. In turning to the Diagnostic Codes applicable to the knees which do provide for disability ratings in excess of 10 percent, the Board notes that a 30 percent disability rating under Diagnostic Code 5256 would not be warranted in this case because while the Veteran had reported stiffness, the Veteran's knees exhibited range of motion and there was no diagnosis of ankylosis.

With regard to Code 5258, the Board acknowledges the Veteran's reports of "locking," pain and some findings of effusion at times.  While the Veteran in the past had a torn meniscus in the left knee, there was no evidence of dislocated semilunar cartilage in either the left or right knee.  Therefore, the Board is unable to find that a 20 percent rating is warranted under this Code.

The Board acknowledges that the Veteran has knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant ratings of 20 percent for either knee.  

Staged ratings are not of application since the Veteran's left and right knee DJD is adequately contemplated by the 10 percent.  Should the severity of the left and right knee DJD increase in the future, the Veteran may always file a claim for an increased ratings.  

II.  Subluxation and Instability

Although the Veteran had used canes and had been issued knee braces in the past, the Board finds that a rating in excess of 10 percent is not warranted for left knee instability status post medial meniscectomy and lateral retinacular release, and for right knee patellar subluxation and instability.


As for the left knee instability status post medial meniscectomy and lateral retinacular release, from September 6, 2006 to May 22, 2007, anterior drawer test was negative and was the knee was stable to varus and valgus stress.  Thus, based on test results, the Board finds that the lateral instability was not moderate.

From July 1, 2007, Metroplex treatment records altogether show that anterior and drawer signs, and Lachman's signs was not more than +1  in the left knee, which the Board notes are indicative of normal findings.  While the Veteran reported using canes and knee braces, a January 2009 VA treatment record shows no instability to ligamentous examination.  An October 2009 VA treatment records reflects mild instability.  In following VA appointments, the Veteran reported his knees giving out.  However, there is no evidence of moderate instability. 

Regarding his right knee, an August 16, 2007 treatment record from Irving Orthopedics & Sports Medicine showed that he was negative for instability. Lachman's test, and anterior and posterior drawer tests were all negative.  A January 2009 VA treatment record showed no instability to ligamentous examination.  While the Veteran is competent to report symptoms of instability, based on test results, it appears that the lateral instability was slight.  Additionally, in October 2009, the Veteran reported being just a little bit loose on Lachman's testing.  In subsequent VA visits, the Veteran reported his knees giving out, but the Board finds there was no indication that the instability was moderate.

Additionally, while Dr. Kazewych diagnosed right knee patellar subluxation, an August 2008 MRI showed no subluxation.  Thus, a higher rating for moderate subluxation is not warranted.
  
The Board concludes that the preponderance of the evidence is against entitlement to increased ratings for left knee instability status post medial meniscectomy and lateral retinacular release from September 6, 2006 to May 22, 2007, and from July 1, 2007; and for right knee patellar subluxation and instability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected left knee DJD is not warranted.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee DJD is not warranted.  Entitlement to a rating in excess of 10 percent for service-connected left knee instability status post medial meniscectomy and lateral retinacular release, from September 6, 2006 to May 22, 2007, is not warranted.  Entitlement to a rating in excess of 10 percent for service-connected left knee instability status post medial meniscectomy and lateral retinacular release, from July 1, 2007, is not warranted.  Entitlement to a rating in excess of 10 percent for service-connected right knee patellar subluxation and instability is not warranted.  The appeal is denied to this extent.


REMAND

With regard to the issue of service connection for bilateral hearing loss, in a February 2012 statement, the Veteran's representative noted that  the March 2011 VA audiological examination report references an April 2010 VA treatment report that indicates that there is an audiogram.  It appears to the Board that the audiogram is accessible through the VA medical center computer system.  The Board is unable to access the aforementioned audiogram, which should be associated with the Veteran's claims file.  

The final issue before the Board is entitlement to service connection for back disability.  A November 1972 service treatment record shows that the Veteran complained of pains in his lumbar spine.  A November 2007 VA treatment record provides that the Veteran has had low back pain since 1972 with pain that radiated in both legs.  Recent judicial guidance has indicated that a layperson's statements regarding a continuity of symptoms may be sufficient to require a VA examination.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the audiogram referenced in the April 2010 VA audiology evaluation consult result report and associate it with the Veteran's claims file.

2.  The Veteran should then be afforded an appropriate VA examination to determine the nature, extent and etiology of any current back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to 

the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current back disability is causally related to service?  

A rationale should be provided.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of entitlement to service connection for bilateral hearing loss and back disability.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


